                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

JESUS REINA-LEON,

          Plaintiff,

v.                                 Case No. 8:18-cv-2262-T-33AEP

HOME DEPOT U.S.A. INC.,

          Defendant.
                                /

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Home Depot U.S.A. Inc.’s Motion for Final Summary

Judgment (Doc. # 24), filed on March 12, 2019. Plaintiff Jesus

Reina-Leon responded on March 26, 2019. (Doc. # 29). For the

reasons that follow, the Motion is denied.

I.   Background

     Reina-Leon initiated this slip-and-fall action against

Home Depot in state court on August 8, 2018. (Doc. # 2). Home

Depot removed the case to this Court on September 12, 2018.

(Doc. # 1). In the Complaint, Reina-Leon asserts a claim for

negligence against Home Depot based on a fall he suffered at

a Home Depot store on September 25, 2016. (Doc. # 2 at 1-2).

     Reina-Leon’s fall occurred because he “tripped on [a]

grape[]” inside a Home Depot store. (Doc. # 24-2 at 2).



                               1
Specifically, Reina-Leon testified that he had been in the

store for about five minutes before he fell in the plumbing

aisle. (Doc. # 26 at 15:11-13, 16:8-19). Reina-Leon had not

seen the grape before he slipped on it. (Id. at 19:20-22).

Reina-Leon   did   not    know   where   the    grape   came    from   and

acknowledged that Home Depot does not sell grapes. (Id. at

27:8-13).

     Reina-Leon also acknowledged that he did not know how

long the grape had been on the floor. (Id. at 21:18-20, 27:14-

16). But, after he fell, Reina-Leon saw the grape he tripped

on and described it as a “brown caramel color,” “dry like it

had been there for a while,” “dirty,” and “crusted.” (Id. at

16:24-25; 19:23-20:5; 21:10-17). Reina-Leon also later saw

another   grape    on    the   floor   nearby   that    was    “dry”   and

“shriveled.” (Id. at 26:14-27:7). And Reina-Leon testified

that the Home Deport store’s floor was “really dirty” and

packaging for elbow pipes was littered on the aisle’s floor.

(Id. at 19:23-20:21; 21:12-13; 22:7-19).

     Home Depot moved for summary judgment on March 12, 2019.

(Doc. # 24). Reina-Leon has responded. (Doc. # 29). Home Depot

filed no reply, and the time for filing a reply has expired.

The Motion is ripe for review.




                                   2
II.   Legal Standard

      Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”   Fed.

R. Civ. P. 56(a). A factual dispute alone is not enough to

defeat a properly pled motion for summary judgment; only the

existence of a genuine issue of material fact will preclude

a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

      An issue is genuine if the evidence is such that a

reasonable jury could return a verdict for the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

it may affect the outcome of the suit under the governing

law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997). The moving party bears the initial burden of showing

the Court, by reference to materials on file, that there are

no genuine issues of material fact that should be decided at

trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

(11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).




                               3
      “When a moving party has discharged its burden, the non-

moving party must then ‘go beyond the pleadings,’ and by its

own    affidavits,   or    by       ‘depositions,    answers      to

interrogatories, and admissions on file,’ designate specific

facts showing that there is a genuine issue for trial.”

Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

Cir. 1995)(quoting Celotex, 477 U.S. at 324).

      If there is a conflict between the parties’ allegations

or evidence, the non-moving party’s evidence is presumed to

be true and all reasonable inferences must be drawn in the

non-moving party’s favor. Shotz v. City of Plantation, 344

F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

evaluating the evidence could draw more than one inference

from the facts, and if that inference introduces a genuine

issue of material fact, the Court should not grant summary

judgment. Samples ex rel. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

response consists of nothing “more than a repetition of his

conclusional   allegations,”    summary   judgment   is   not   only

proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

(11th Cir. 1981).




                                4
III. Analysis

      Home Depot argues that summary judgment is appropriate

because “there is no evidence of actual notice to Home Depot

of   the   alleged   dangerous   condition”   and   “there   is   no

circumstantial evidence tending to show constructive notice

either.” (Doc. # 24 at 4).

      “A cause of action based on negligence comprises four

elements: (1) a duty owed by the defendant to the plaintiff;

(2) breach of that duty; (3) a causal connection between

defendant’s breach and plaintiff’s injury; and (4) actual

loss or damage.” Mangano v. Garden Fresh Rest. Corp., No.

2:15-cv-477-FtM-99MRM, 2019 WL 175277, at *2 (M.D. Fla. Jan.

11, 2019)(citing Clay Elec. Coop., Inc. v. Johnson, 873 So.

2d 1182, 1185 (Fla. 2003)).

      Important to the second element of a negligence claim,

Section 768.0755, Florida Statutes, provides that:

      If a person slips and falls on a transitory foreign
      substance in a business establishment, the injured
      person must prove that the business establishment
      had actual or constructive knowledge of the
      dangerous condition and should have taken action to
      remedy it. Constructive knowledge may be proven by
      circumstantial evidence showing that:

      (a) The dangerous condition existed for such a
      length of time that, in the exercise of ordinary
      care, the business establishment should have known
      of the condition; or



                                 5
      (b) The condition occurred with regularity and was
      therefore foreseeable.

Fla. Stat. § 768.0755(1). “Florida courts have held that under

the current version of the         statute, proof of actual or

constructive knowledge is a necessary element of a slip and

fall claim.” Mangano, 2019 WL 175277, at *3 (citing Pembroke

Lakes Mall Ltd. v. McGruder, 137 So. 3d 418, 426 (Fla. 4th

DCA 2014)).

      Here, neither Home Depot nor Reina-Leon has pointed to

any evidence of actual knowledge of the grapes’ presence in

the store. The Court agrees with Home Depot that there is no

genuine issue of material fact about Home Depot’s actual

knowledge. But the Court must also analyze whether there is

sufficient    evidence   of   constructive     knowledge    of    the

dangerous condition.

      Again, Reina-Leon may prove constructive knowledge (1)

by   presenting   circumstantial    evidence   showing     that   the

condition existed for such a length of time that Home Depot

should have known of the condition through its exercise of

ordinary care, or (2) by showing that the unsafe condition

occurred with such regularity that it was foreseeable. Fla.

Stat. § 768.0755(1).




                                6
     “Circumstantial evidence of the passage of time may

include ‘dirt, scuffing, or tracks in a substance.’” Pussinen

v.   Target   Corp.,     731   F.   App’x      936,     937   (11th   Cir.

2018)(quoting Woods v. Winn Dixie Stores, Inc., 621 So. 2d

710, 711 (Fla. 3rd DCA 1993)); see also Wal-Mart Stores, Inc.

v. King, 592 So. 2d 705, 707 (Fla. 5th DCA 1991)(noting that

circumstantial evidence of constructive knowledge includes

“signs of age, such as skid marks, smudges, or the like”).

“[T]he mere presence of [a substance] on the floor is not

enough to establish constructive notice.” Pussinen, 731 F.

App’x at 937 (quoting Delgado v. Laundromax, Inc., 65 So. 3d

1087, 1090 (Fla. 3rd DCA 2011)).

     Here, a reasonable jury could conclude that the grapes’

shriveled condition establishes that they were lying on the

floor for a long period. As another judge in this District

has explained, “the condition of a substance left on a floor

deteriorates over time; frozen foods melt, vegetables and

fruits are smashed or become dirty and wilt, solid objects

become   scraped   and   scuffed,       and   liquids    become   soiled,

smeared, and show track marks and footprints.” Garcia v. Wal-

Mart Stores E., L.P., No. 6:14-cv-255-Orl, 2015 WL 898582, at

*3   (M.D.    Fla.     Mar.    3,       2015).   For      that    reason,

“[c]ircumstantial evidence of a substance’s deterioration


                                    7
allows the inference that enough time had passed for a

business   owner    to   have    constructive    knowledge      of   the

substance.” Id.

     Reina-Leon testified in his deposition that the grape he

slipped on looked old — it was a “brown caramel color,” “dry

like it had been there for a while,” “dirty,” and “crusted.”

(Doc. # 26 at 16:24-25; 19:23-20:5; 21:10-17). Additionally,

after his fall, another grape was found near where Reina-Leon

fell. This grape also showed signs of age — it was “dry” and

“shriveled.” (Id. at 26:14-27:7). Based on the sorry state of

the grapes, a reasonable factfinder could draw the inference

that the grapes had been lying in the aisle long enough for

Home Depot to have constructive knowledge of their presence.

See Owens v. Publix Supermarkets, Inc., 802 So. 2d 315, 329

(Fla. 2001)(finding that the aged condition of a banana “gave

rise to a reasonable inference that the aging occurred on the

floor”     and     “provide[d]     circumstantial      evidence      of

constructive     notice”);   Montgomery   v.    Fla.   Jitney    Jungle

Stores, Inc., 281 So. 2d 302, 303-306 (Fla. 1973)(reinstating

jury verdict for slip-and-fall plaintiff because constructive

knowledge could be inferred from the “old, wilted and dirty

looking” collard leaf).




                                  8
     Circumstantial evidence beyond the grapes’ desiccation

supports that the grapes had been in the aisle for a long

time. Reina-Leon testified that the floor was “really dirty.”

(Doc. # 26 at 21:12-13; 22:7-16). He also testified that nylon

packaging was lying on the floor. (Id. at 19:23-20:21; 22:7-

19). The unkempt state of the aisle strengthens the inference

that the grapes were left to age on the floor by Home Depot

staff.

     Considering the record, the Court concludes that Reina-

Leon has provided sufficient evidence to support that Home

Depot had constructive knowledge of the dangerous condition

to survive summary judgment. Therefore, Home Depot’s Motion

is denied.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant Home Depot U.S.A. Inc.’s Motion for Final

Summary Judgment (Doc. # 24) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

18th day of April, 2019.




                              9
